   Case: 1:21-cv-00135 Document #: 123 Filed: 07/09/21 Page 1 of 1 PageID #:2521


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re Clearview AI, Inc.                       Case Number: 1:21-cv-00135
            Consumer Privacy Litigation

An appearance is hereby filed by the undersigned as attorney for:
Center on Privacy & Technology
Attorney name (type or print): Craig B. Futterman

Firm: Edwin F. Mandel Legal Aid Clinic, University of Chicago Law School

Street address: 6020 South University Avenue

City/State/Zip: Chicago, IL 60637

Bar ID Number: 6206936                                     Telephone Number: (773) 702-9611
(See item 3 in instructions)

Email Address: futterman@uchicago.edu

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 7/9/2021

Attorney signature:            S/ Craig B. Futterman
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
